DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 12/20/2021 with a preliminary amendment made on 01/30/2022. Claims 1-4 are pending in the case. Claims 4-9 have been cancelled. Claims 1 is an independent claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021, 01/25/2022, and 01/30/2022 is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach, make obvious, or suggest the ordered combination of claim limitations of independent claim 1.
Liu et al (U.S. Pat. App. Pub. No. 2021/0142164), teaches multi-task language distillation for language model. A larger teacher model and a smaller student model are used to perform the multi-task language distillation. Both the teacher model and student model include shared layers and task layers for performing multiple tasks. During training of the teacher model, its shared layers are initialized, and then the teacher model is multi-task refined. The teacher model predicts teacher logits. During training of the student model, its shared layers are initialized. Knowledge distillation is employed to transfer knowledge from the teacher model to the student model by the student model updating its shared layers and task layers, for example, according to the teacher logits of the teacher model.
Clement et al. (U.S. Pat. App. Pub. No. 2021/0357762), teaches a transfer learning system for automated software engineering tasks. Neural transformer models are provided with attention in various configurations, such as a source code domain encoder neural transformer model, a source code domain decoder neural transformer model, and a source code domain encoder-decoder neural transformer model, and in different model sizes. Each model configuration is trained with a large unsupervised corpus of source code and/or natural language, including code summaries, and the weights and biases learned in the unsupervised training may be fine-tuned for a particular software engineering task.
Li et al. (U.S. Pat. App. Pub. No. 2022/0004803), semantic relation preserving knowledge distillation. Image to image translations are performed by generative adversarial networks (GANs) based generators. A student GANs model having a student generator that is scaled downwardly is conditioned from a teacher GANs model (and generator) using knowledge distillation. A semantic relation knowledge distillation loss is used to transfer semantic knowledge from an intermediate layer of the teacher (e.g. a last layer of an encoder component of the teacher generator) to an intermediate layer of the student (e.g. a last layer of an encoder component of the student generator).
Chen et al. (Chinese Pat. No. 111611377), a knowledge distillation-based multi-layer neural network language model training technique. A knowledge distillation-based multi-layer neural network language model training is used. A BERT language model is built and a multi-layer BILSTM model as a teacher model and a student model, wherein the built BERT language model comprises six layers of transformers, and the multi-layer BILSTM model comprises three layers of BILSTM networks. A BERT language model is trained after preprocessing the text corpus, to obtain a trained teacher model. The preprocessed text corpus is inputted into a multilayer BILSTM model, training a student model, learning information of a teacher model in an embedding layer, a hiding layer and an output layer respectively when the student model is trained, calculating different spatial representations through linear transformation, and taking MSE mean square error of vector output of the embedding layers of the teacher model and the student model, MSE mean square error of output of each hiding layer of the student model and output of each transform corresponding to the teacher model and cross entropy of probability distribution of output of a softmax layer of the teacher model as a target loss function of knowledge distillation; and finally obtaining the trained student model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123